982 So. 2d 821 (2008)
In re Robert A. LIPTAK.
No. 2008-B-0848.
Supreme Court of Louisiana.
May 30, 2008.

ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel ("ODC") commenced an investigation into allegations that respondent entered a guilty plea to an offense involving possession of a controlled substance. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Robert A. Liptak, Louisiana Bar Roll number 17696, be and he hereby is suspended from the practice of law for one year and one day, to commence from the finality of judgment.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.